                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD F. MARTINEZ,                                 Case No. 19-cv-03608-HSG
                                   8                    Plaintiff,                           ORDER DENYING AS MOOT
                                                                                             REQUEST FOR EXTENSION OF TIME
                                   9             v.                                          TO COMPLETE IN FORMA
                                                                                             PAUPERIS APPLICATION
                                  10     S. HATTON, et al.,
                                                                                             Re: Dkt. No. 8
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Corcoran State Prison (“CSP”), filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983, regarding events that happened at Salinas Valley State Prison

                                  15   (“SVSP”), where he was previously incarcerated. Dkt. No. 1. Plaintiff seeks an extension of time

                                  16   to file a complete in forma pauperis application. Dkt. No. 8. Plaintiff’s request is DENIED as

                                  17   moot. On September 23, 2019, the Court DISMISSED this action without prejudice for failure to

                                  18   either pay the $350 filing fee or file the necessary forms to complete his in forma pauperis

                                  19   application. Dkt. No. 6. Accordingly, plaintiff need not seek an extension of time to file the

                                  20   complete in forma pauperis application. Because the dismissal was without prejudice, plaintiff

                                  21   may move to reopen the action at any time by filing a request to reopen the case, accompanied by

                                  22   a complete in forma pauperis application, i.e., an application with the required certified copy of

                                  23   the plaintiff’s inmate trust account statement for the last six months.

                                  24          This order terminates Dkt. No. 8.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 10/3/2019

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
